Simmons, C. J.
The plaintiff brought an action for damages against the defendant railroad company, on account of an alleged wrongful ejection from a waiting-room provided by the company for the accommodation of persons intending to take passage upon its cars. In its answer the defendant denied all the material allegations of the plaintiff’s petition. By special plea of justification the defendant sought to make the further defense that the plaintiff was a woman of loose character, and that accordingly it was not only the right but the duty of its officials to eject her from its waiting-room, which it had provided for the convenience and use of its lady passengers, and which was not intended to be kept for and occupied by persons who were dissolute or of doubtful character. At the instance *311of tlie plaintiff the court struck this plea, and the case proceeded to trial upon the sole remaining issue made by the pleadings, viz.-, whether or not the plaintiff was in fact ejected as alleged in her petition. Upon this issue the jury found in her favor; and the defendant’s motion for a new trial having been overruled, the case is brought here for review.
1. Complaint is made that the court -charged, in effect, that notwithstanding the plaintiff may have been a lewd woman, still if her conduct on the occasion in question was not such as was unbecoming a lady, her ejection from the defendant’s waiting-room -was wrongful. It appears that the'court allowed the defendant to introduce evidence tending to show that the plaintiff was a common prostitute, whose general character was bad; but this evidence was admitted only for the purpose of affecting her credibilitjr as a witness in her own behalf. Doubtless, therefore, the court intended, by the charge above referred to, not only to limit the purposes for which the jury were authorized to consider the evidence relating to her character, but to instruct them that, under the pleadings as they then stood, the mere fact that the plaintiff was a woman of ill repute and of immoral habits would constitute no defense to the action. It is to be observed in this connection that the defendant’s special plea of justification had been stricken; and this being so, it was eminently proper for the trial judge to confine the jury to a consideration of the issues presented'by the pleadings as they then stood. This is true whether the striking of the plea was or was not erroneous. No exception to this ruling was taken, and-tlie action of the judge in refusing to allow the defendant to make the special defense sought to be urged is not properly . before this court for review. We therefore wish to be distinctly understood as not intimating that this defense was not in law a good one. Had the striking of the special plea been excepted to, the question respecting it would be a very different' one, and would present the case' in another light. What is said above disposes of several exceptions which allege error in the refusal of the court to give in charge to the jury certain written requests, by which the defendant endeavored to get before the jury the defense set up in its special plea which had been stricken.'
*3122. Other requests to charge presented by the defendant, but which the court refused to give, assumed as true the version' of . what occurred as detailed by the company’s president, Mr. Flournoy, who was introduced in its behalf, as a witness. Clearly, therefore, they were properly rejected as not adjusted to the testimony, which was decidedly conflicting. The least objectionable of these requests was as follows: “I charge you that an eviction may be made by force or by intimidation.Plaintiff insists that she was evicted by being ordered out of the transfer-house by intimidation. Now I charge you that if you believe from the evidence that after the conversation of Flournoy he left the' car for his home, and that plaintiff remained at the time in the transfer-house and knew that Flournoy had gbne when she left, then this was not such intimidation at the time of her leaving as would constitute an eviction in law, and you should find for the defendant.” In the first place, this request is objectionable because unauthorized by the evidence.. While it was shown that the company’s president did in fact leave for his home after the conversation referred to, leaving the plaintiff in the waiting-room, it did not affirmatively appear that she knew of his departure, or, if so, of his intention to leave for his home, with or without the expectation of presently returning. On the contrary, the plaintiff testified that he had threatened to eject her if she did not leave voluntarily; that she feared personal violence, and immediately departed, leaving him still at the station. While she may have been mistaken as to his presence when she left, it certainly ■could not be arbitrarily assumed that she knew he had previously gone, destined for his home (wherever that may have been), and had no intention to presently return and carry out the threat which she understood him to have made. Moreover the charge requested is subject to the criticism that it undertakes to declare, as matter of law, that if the plaintiff knew of Flournoy’s departure for his home before.she left, the jury were bound to assume that she left voluntarily and of her own volition, uninfluenced by any fear of being forcibly ejected if she remained. Besides, “intimidation at the time of her leaving” was not, under the facts presented by the evidence, the proper *313test to be applied; for, if intimidated at all by what Flournoysaid to her, this occurred some little time previously to her actual departure, and if in leaving she was really influenced thereby, it was not essential that the intimidation employed, should be coincident with her departure.
A portion of the charge as given, relating to the law concerning ejection by force, as distinguished from ejection by intimidation, is excepted to. No special assignment of error is, however, stated or relied on. The extract, complaint of which is thus made, is certainly unobjectionable as an abstract statement of well-known legal principles; which is a sufficient reply to the assignment of error' made thereon. Indeed, not only is. this true, but the charge excepted to appears to have been peculiarly well adapted to the pleadings, in so far as the same were-sustained by evidence.
The jury evidently accepted the plaintiff’s version of what, occurred at the station between herself and the company’s president ; and we can not say that, taking as true the evidence introduced in her behalf, the finding in her favor was unwarranted. It follows that, no error of law having been committed to which exception's taken, the. judgment overruling the-defendant’s motion for a new trial should not be set aside.

Judgment affirmed.


All the Justices concurring, except Lumpkin,, P. J., and Little, J., absent.